Broyles, C. J.
The defendant was convicted o£ the offense of ■manufacturing intoxicating liquors, and bis motion for a new trial contained tbe usual general grounds only. "Upon tbe trial be introduced no witnesses, but made a statement in which he denied his guilt, but admitted “toting one turn” of wood to the distillery. The undisputed evidence for the State showed that the defendant and another man were together at the distillery; that the defendant brought two “turns” of wood and threw them down near the distillery, and ordered the other person “to hurry up and fill up that tank,” and that the person addressed thereupon dipped water out of a ditch and poured it into the tank; that when the officers showed themselves, the defendant ran and escaped; that there were about 120 gallons of beer at the distillery and that the beer was fermented and intoxicating. The evidence amply authorized, if it did not demand, the verdict; and the jury had the right to reject the statement of the defendant, in which he denied his guilt and sought to explain his presence at the distillery and his “toting” wood thereto. The court did not err in refusing to grant a new trial.

Judgment affirmed.


Bloodworth, J., concurs. Luke, J., dissents.